Name: Council Regulation (EEC) No 3232/86 of 21 October 1986 amending Regulation (EEC) No 2773/75 laying down rules for calculating the levy and the sluice-gate price for eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 10 . 86 Official Journal of the European Communities No L 301 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3232/86 of 21 October 1986 amending Regulation (EEC) No 2773/75 laying down rules for calculating the levy and the sluice-gate price for eggs Whereas examination of the available data on technical performance and overhead costs shows a marked change in both ; whereas the values used for calculating the levy and the sluice-gate price should therefore be altered, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EEC) No 1475/86 (2), and in particular Articles 4 (3) and 7 (5) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 2773/75 (3), as last amended by Regulation (EEC) No 1475/86, fixed for eggs in shell and for eggs for hatching :  the quantities of feed grain required for production, in the Community and in third countries, of one kilo ­ gram of eggs in shell and of one egg for hatching ;  the standard amounts representing other feeding costs and the overhead costs of production and marketing of these products ; HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to Regulation (EEC) No 2773/75 are hereby replaced by Annexes I and II to this Regulation . Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall be applicable from 1 February 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 21 October 1986. For the Council The President G. PATTIE (') OJ No L 282, 1 . 11 . 1975, p. 49 . (2) OJ No L 133 , 21 . 5 . 1986, p. 39 . P) OJ No L 282, 1 . 11 . 1975, p. 64 . No L 301 /2 Official Journal of the European Communities 25 . 10 . 86 ANNEX I CCT heading No Description Quantityin kg Composition 1 2 3 4 04.05 A. Eggs in shell, fresh or preserved : I. Poultry eggs : a) Eggs for hatching : 1 . Of turkeys and geese 2. Of other poultry b) Other (eggs in shell other than eggs for hatching) 0,715 per egg 0,245 per egg 2,160 per kg maize barley Dats maize barley oats maize barley oats 60 7b 30 % 10 % 60 % 30 % 10 % 60 % 30 % 10 % ANNEX II Standard amount in ECU CCT heading No Description Quantityin kg Composition 2 3 4 51 04.05 A. Eggs in shell , fresh or preserved I. Poultry eggs : a) Eggs for hatching : 1 . Of turkeys and geese 2. Of other poultry 0,4500 0,765 per egg 0,260 per egg 2,350 per kg maize barley oats maize barley oats maize barley oats 60 % 30 % 10 % 60 % 30 % 10 % 60 % 30 % 10 % 0,0871 b) Other (eggs in shell other than eggs for hatching) 0,6300